                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:15-cr-00195-SEB-TAB
                                                    )
BARBARA DUNCAN,                                     ) -03
                                                    )
                             Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Barbara Duncan’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of five (5) months in the custody of the Attorney General or

his designee, with no supervised release to follow. The Defendant is to be taken into custody

immediately.

       SO ORDERED.


                  9/30/2019
       Date: ______________________               _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
